Citation Nr: 1624160	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-00 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a perforated tympanic membrane, including consequent residuals.

2.  Entitlement to service connection for right ear hearing loss, including as another residual of the tympanic membrane injury being additionally claimed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, in support of these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board" hearing; a transcript of the proceeding is of record. 

The Board subsequently, in April 2014, issued a decision:  (a) denying service connection for a perforated tympanic membrane, (b) remanding claims for service connection for low back and left ankle disabilities, and (c) referring claims for service connection for bilateral, i.e. left and right ear hearing loss and tinnitus to the RO for initial adjudication.  During the processing of that remand, however, the service-connection claims that had been remanded were granted in an October 2014 rating decision, fully resolving those claims, so they are no longer at issue since the Veteran did not separately appeal either the rating or effective date assigned for those now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

The Veteran, however, appealed the part of the April 2014 Board decision denying service connection for a perforated tympanic membrane to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), eventually resulting in a February 2015 Joint Motion for Remand by the parties.  In a March 2015 Order, the Court granted that Joint Motion and consequently remanded this claim to the Board for compliance with the instructions in the Joint Motion.

Significantly, that February 2015 Joint Motion explained that the parties had agreed that the scope of the appeal concerning a ruptured tympanic membrane (eardrum) encompassed the Veteran's claims for service connection for bilateral hearing loss and tinnitus such that those issues were included in the matter before the Board in appellate status.

In August 2015, after receiving the case back from the Court, the Board in turn remanded it to the Agency of Original Jurisdiction (AOJ) for further development and consideration - including especially to obtain additional treatment records and afford the Veteran a VA compensation examination for necessary medical opinions, and to then readjudicate his claims.

With regards to the remand actions, there was compliance, certainly the acceptable substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the processing of the remand, the claims for service connection for left ear hearing loss and tinnitus were granted in a December 2015 rating decision, thereby fully resolving those claims since the Veteran has not, in response, separately appealed the ratings or effective date assigned for these now service-connected disabilities.  See again Grantham, supra.  So the only claims that remain in dispute concern the tympanic membrane injury and right ear hearing loss.


Since the last Supplemental Statement of the Case (SSOC), additional evidence was received at the RO consisting of the Veteran's Social Security Administration (SSA) records.  SSA records, when potentially pertinent to a claim, must be obtained and considered.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Here, though, the Board finds that another remand is unnecessary since the claim for right ear hearing loss is being granted based on the existing evidence of record and, although again being denied, these SSA records do not contain any additional information that is not cumulative or duplicative of information already in the claims file as concerning the claim for the tympanic membrane injury.  See 38 C.F.R. § 19.37(a) (2015).  

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

In his appeal to the Court, the Veteran was represented by an attorney; however, The American Legion remains his properly-appointed representative before VA and he has not expressed an intention to change that appointment.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been diagnosed with a compensable disability attributable to a perforated tympanic membrane.

2.  But his right ear hearing loss is as likely as not the result of his military service.



CONCLUSIONS OF LAW

1.  A perforated tympanic membrane, including chronic or permanent residuals of that type trauma, was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306. 3.307, 3.309 (2014).

2.  However, resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for his right ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is granting service connection for right ear hearing loss, so resolving the appeal of this claim favorably, no further discussion of VA's duties to notify and assist with regards to this claim is necessary.

Regarding the remaining issue of entitlement to service connection for a perforated tympanic membrane, including all consequent residuals (that is, in addition to those already determined to be service connected), the Veteran was notified in a letter dated in December 2008 regarding the type of evidence necessary to establish this claim.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying VCAA notice in the service-connection context should address all elements of the claim, including these "downstream" elements).

As for VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, as well as had him undergo a medical examination in furtherance of his claim for a necessary opinion.  38 U.S.C.A. § 5103A(d).  A pertinent VA examination and/or opinion were obtained in November 2015.  38 C.F.R. § 3.159(c)(4).  This VA examination and/or opinion is sufficient to decide this claim, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Regarding his February 2013 hearing before the Board, it was in compliance with required procedures as the presiding Veterans Law Judge (VLJ), the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (so, again, sensorineural hearing loss included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  This presumption is rebuttable by affirmative evidence to the contrary.

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service or even within the one-year presumptive period.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).


In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


1.  Perforated Tympanic Membrane

The Veteran's STRs show no diagnosis of, or treatment for, a perforated tympanic membrane (busted eardrum).  His December 1966 enlistment and November 1968 separation examinations both revealed clinically normal ears and drums.  In his reports of medical history, he denied ear trouble.  

A January 2009 treatment record shows the Veteran reported a history of right tympanic membrane rupture due to a grenade blast (presumably during his service).

During his hearing, the Veteran testified that he had scar tissue in his right ear as a result of the perforated ear drum.  February 2013 Hearing Transcript (T.) at 17.  He testified that such was a part of his problem with hearing loss.  Id. at 18.  He did not describe any other residuals.

The Board remanded these claims in August 2015, partly to have the Veteran examined for a necessary medical opinion.

The Veteran was provided this VA compensation examination in November 2015.  At the conclusion of it he was diagnosed with tympanic membrane injury and tinnitus.  He reported that the grenade exploding near him during service "busted" his ear drum and it bled.  He reported having tinnitus ever since then as well as difficulty with hearing at a relatively young age (25 years old).  Examination revealed a small narrow monomeric membrane in posterior-superior intact tympanic membrane that possibly represented a healed tympanic membrane perforation.  The examiner reported that there was mild tympanosclerosis bilaterally.  The examiner also indicated the Veteran did not have scars or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diagnoses.  

The examiner opined that it was less likely than not the Veteran had a diagnosis of residuals of tympanic membrane injury, related to the injury incurred in or caused by said injury in service.  The examiner opined that it was less likely the injury was responsible for the tinnitus.  
The Veteran's treatment records have not shown any diagnosed disorder attributable to the reported perforated ear drum in service (with the possible exception of his hearing loss).  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  While the Veteran is competent and credible to report having sustained a perforated tympanic membrane in service, the evidence during this appeal (or even contemporaneous to the filing of this claim) has not shown any residual disability for which service connection can be granted, that is, with the exception of the hearing loss and tinnitus mentioned.

As noted in the INTRODUCTION, the Veteran already has been awarded 
service connection for left ear hearing loss and tinnitus; this was granted due to noise exposure and consequent injury (i.e., acoustic trauma) coincident with his service.  For the reasons and bases set forth below, the Board is also granting service connection for right ear hearing loss because of military noise exposure.  The Joint Motion specifically discussed that the Veteran's bilateral hearing loss and tinnitus were encompassed by his claim for residuals of the perforated membrane.  He has not reported what other residuals he has owing to this injury, and there do not appear to be any.  He specifically testified about having hearing loss resulting from scarring due to the perforated tympanic membrane.  As a result of this Board decision, as well as the December 2015 rating decision, service connection has been awarded for his bilateral (left and right ear) hearing loss and tinnitus.  

Conversely, no clinician has provided any opinion indicating the Veteran has a current disability as a result of his perforated tympanic membrane injury other than hearing loss.  His treatment records do not contain any such diagnosis, and the VA examiner did not diagnose any residual disability.  The examiner had the benefit of interviewing and examining the Veteran personally, as well as reviewing the relevant evidence of record, yet still did not provide a diagnosis of a current disability for which service connection may be granted.

While the examiner did concede the Veteran had mild tympanosclerosis, bilaterally, no disability for which service connection may be granted associated with that was identified.  Tympanosclerosis is defined as "the presence of masses of hard, dense connective tissue around the auditory ossicles."  See Dorland's Illustrated Medical Dictionary 1993 (32nd ed. 2012).

The evidence as discussed above fails to show the Veteran has any current disability attributable to his perforated membrane other than bilateral hearing loss and tinnitus.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, there is no competent and credible (so no ultimately probative) medical evidence reflective of a ratable disability at any time since the filing of this claim or contemporaneous thereto.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issues in this case, the diagnosis of a current disability associated with a perforated tympanic membrane falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as diagnosis have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a perforated tympanic membrane, including for any consequent residuals other than bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

2.  Right Ear Hearing Loss

The Veteran's STRs include the report of his December 1966 entrance examination indicating his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
5 (15)
XXXX
10 (15)
LEFT
-5 (10)
-5 (5)
10 (20)
XXXX
50 (55)

Examination revealed clinically normal ears.  In his report of medical history, he denied hearing loss.  The report of his November 1968 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
XXXX
15
LEFT
20
20
20
    XXXX
60

Examination again revealed clinically normal ears.  In his report of medical history, he continued to deny hearing loss.

The Veteran's military service ended a short time later, in December 1968.  

Post-service treatment records beginning in February 2006 show right ear hearing loss.  The February 2006 record shows the Veteran was last tested in 2002 and fitted with hearing aids in 2003.  

The Veteran was afforded a VA examination in December 2015, on remand.  A ratable right ear hearing loss disability as defined by VA regulation (§ 3.385) was shown.  But, as for etiology, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner observed the Veteran's enlistment examination showed normal thresholds in the right ear with moderately severe loss at 4000 Hertz in the left ear.  The examiner reported converting the Veteran's pure tone thresholds.  The examiner observed the Veteran's separation examination, in comparison, showed normal thresholds in the right ear with moderately severe loss at 4000 Hertz in the left ear.  The examiner concluded there was a significant threshold shift at 1000 Hertz only in the left ear.


The Veteran reported his in-service noise exposure as well a grenade exploding near him during training in January 1967, resulting in tinnitus (ringing in his ears) and a busted right eardrum.  He reported no significant civilian occupational noise exposure.  He reported a little deer hunting after service when he was young.  The examiner opined that the Veteran's report of military noise exposure was typical of infantry training.  The examiner again noted, however, that the Veteran's enlistment exam showed normal thresholds and similar results were found during the separation exam.  The examiner opined that he believed the Veteran's current hearing loss in both ears was mostly due to effects of aging and likely genetic predisposition to hearing loss as evidenced by pre-existing loss in the left ear at enlistment and steady decline in hearing seen on VA Medical Center (VAMC) exams since 2006.  The examiner conceded that he thought it was more likely than not that the Veteran's military noise exposure did contribute to a small degree of his left ear hearing loss, again pointing out the threshold shift at 1000 Hertz in the left ear but the fact that there was no significant change in hearing at separation in the contralateral right ear.

That opinion notwithstanding, the Board finds that service connection for right ear hearing loss is warranted just as it was granted for the hearing loss in the left ear.  Since service connection for the left ear hearing loss, as well as for tinnitus, already has been granted, the Board concedes the Veteran sustained acoustic trauma of the type alleged during his service.  The evidence also confirms he now has sufficient hearing loss in his right ear (not just in his left ear) to be considered a ratable disability for VA compensation purposes, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Therefore when affording him the benefit-of-the-doubt, the evidence supports finding that his currently diagnosed right ear hearing loss is related to or the result of his military noise exposure.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


Initially, the Board observes that in the December 2015 rating decision awarding service connection for left ear hearing loss, the Appeals Management Center (AMC) indicated that service connection for the right ear under regulatory provisions for the service connections of paired organs was being granted.  However, the provision regarding paired organs does not mandate a grant of service connection for the nonservice-connected ear; rather, it authorizes a rating to be based as if that ear were service connected.  See 38 C.F.R. § 3.383(a)(3) (2015).  Consequently, service connection for the right ear hearing loss was not granted, but the Veteran's hearing acuity in this ear nonetheless was taken into account in assigning an 80 percent disability rating for the service-connected hearing loss in his left ear.  

As a result of this Board decision, service connection is being granted additionally for the right ear hearing loss.  See 38 C.F.R. § 3.303(d), permitting the granting of service connection even when the initial diagnosis was after service, provided the evidence, including that pertinent to service, indicates the disorder was incurred in service.  In granting service connection, of particular importance to the Board is the opinion of the VA compensation examiner.  The Board acknowledges that a negative nexus opinion was provided since the examiner observed there was no significant threshold shift in the right ear compared to the left ear between the time of enlistment and separation from service.  But a review of the Veteran's 1966 and 1968 enlistment and separation examinations clearly shows a discernible change in his hearing acuity in his right ear (not just in his left ear).  Notably, his hearing acuity worsened from 10 decibels to 15 decibels at 500 Hertz; from 5 decibels to 15 decibels at 1000 Hertz; and from 15 decibels to 20 decibels at 2000 Hertz.  Although, admittedly, not as significant as the shift in his left ear as observed by the VA compensation examiner, the evidence still shows an appreciable worsening of the Veteran's hearing acuity in his right ear also.


Moreover, to the extent the examiner's opinion appears to rely, in part, on normal hearing acuity at time of separation, it deserves repeating that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service or even within the one-year presumptive period.  See Hensley, 5 Vet. App. at 159.  Considering that the examiner provided a positive nexus opinion based on a threshold shift in the left ear, and as the evidence also shows a threshold shift in the right ear, albeit to a lesser extent, the Board concludes that, when affording the Veteran the benefit-of-the-doubt, if his military noise exposure contributed to a small degree to his left ear hearing loss as determined by the VA compensation examiner, the same can be said equally of the right ear.  Consequently, service connection for right ear hearing loss is granted.


ORDER

Entitlement to service connection for a perforated tympanic membrane, including consequent residuals (other than bilateral hearing loss and tinnitus) is denied.

However, entitlement to service connection for right ear hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


